Grant, C. J.
(after stating the facts). We are of the opinion that there is no doubt about the construction to be placed upon this contract. It seems unreasonable to suppose that the parties were making a contract leaving this small space unfilled, or that either could have so understood it. There is nothing in the contract, specifications, or estimate to indicate the exclusion of this space. The paving could not have been complete without it. Plaintiff saw the street before entering into the contract, and accepted the estimates of the engineer. The estimates and measurements were binding, in the absence of fraud or mutual mistake. There is no claim of the former and no proof of the latter. It follows that the court was in error in submitting the construction of this contract to the jury. It was a question for the court, and a verdict should have been directed for the defendant.
Judgment reversed, and no new trial ordered.
The other Justices concurred.